[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-13366                 FEBRUARY 23, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                          ________________________

                   D. C. Docket No. 04-00496-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                     versus

JOHN BARRIOS,
a.k.a. DJ Loops,

                                                       Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (February 23, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     On March 18, 2005, the district court accepted appellant’s plea of guilty to
two counts of a thirteen-count indictment: Count One, conspiracy to possess with

intent to distribute Methylenedioxymethamphetamine (“MDMA”), known as

“ecstasy,” in violation of 21 U.S.C. § 846, and Count Five, possession with intent

to distribute MDMA, in violation of 21 U.S.C. § 841(a)(1). On June 7, 2005, the

court, having determined that appellant is a career offender under U.S.S.G. §

4B1.1, sentenced him to concurrent prison terms of 151 months. He now appeals

his sentences as unreasonable on two grounds. First, the court should not have

treated him as a career offender because his previous offenses (on which his career

offender status was based) over represented his propensity for recidivism;

moreover, appropriate consideration of the sentencing purposes of 18 U.S.C. §

3553(a) required a lesser sentence. Second, in determining his sentence range

under the Guidelines, the court should have reduced his offense level under

U.S.S.G. § 3B1.2 because he was less culpable than his co-conspirators.1 We find

no merit in either ground and therefore affirm appellant’s sentences.

       In determining whether a sentence is unreasonable, we first determine

whether the district court correctly determined the sentence range the Guidelines

prescribes. United States v. Crawford, 407 F.3d 1174, 1178-79 (11th Cir. 2005).



       1
          The Government argues that we lack jurisdiction to entertain this appeal because
appellant’s sentences were not below the Guidelines sentence range. United States v. Martinez,
No. 05-12706 (decided January 9, 2005) (11th Cir. 2005) forecloses this argument.

                                               2
Given appellant’s criminal record – which is extensive – we could not fault the

court for treating appellant as a career offender under U.S.C.G. § 4B1.1. And,

since United States v. Jeter, 329 F.3d 1229, 1230 (11th Cir. 2003), instructs that a

career offender may not receive a role adjustment under U.S.S.G. § 3B1.2, the

court committed no error in refusing to adjust appellant’s offense level downward

for his role in the criminal activity. In sum, the court correctly applied the

Guidelines.

       Once we conclude that the Guidelines were correctly applied, we determine

whether the court considered the sentencing purposes of 18 U.S.C. § 3553(a)(2).

Appellant says that a proper consideration of those purposes would have yielded

lesser sentences than the ones he received. We are not persuaded.

       When we take into account that included in appellant’s criminal history were

convictions for three drug-related offenses – possession of cocaine, trafficking in

phenethylamines, and dealing in MDMA;2 that appellant committed the Counts

One and Five offenses while serving sentences of probation for the latter two

offenses; and that the district court obviously concluded that the sentences it

handed down served the specific deterrence purposes of § 3553(a)(2)(A), (B), and

(C) – especially (C), the need to protect the public from the defendant’s


       2
        These convictions were handed down by three Florida circuit courts – in Broward,
Seminole, and Orange counties.

                                              3
pronounced propensity to commit criminal acts, we must conclude that appellant’s

sentences, which are at the bottom of the prescribed Guidelines sentence range, are

not unreasonable.

      AFFIRMED.




                                         4